 PROB 12C                                                                             Report Date: August 26, 2019
(6/16)

                                       United States District Court                         FILED IN THE
                                                                                        U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                   Aug 26, 2019
                                        Eastern District of Washington                 SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Gary L. Mason                            Case Number: 0980 2:08CR00141-RMP-1
 Address of Offender:                               Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Fred L. Van Sickle, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: June 9, 2009
 Original Offense:        Possession with the Intent to Distribute 5 Grams or More of a Mixture or Substance
                          Containing Cocaine Base, in the Form of Crack Cocaine, a Schedule II Controlled
                          Substance, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 96 Months;               Type of Supervision: Supervised Release
                          TSR - 48 Months
 Asst. U.S. Attorney:     Caitlin A. Baunsgard              Date Supervision Commenced: June 16, 2016
 Defense Attorney:        Molly Marie Winston               Date Supervision Expires: June 15, 2020

                                         PETITIONING THE COURT

To issue a SUMMONS and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 02/15/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Mason is alleged to have violated mandatory condition number
                        2 by driving without a valid license on or about August 12, 2019, based on law enforcement
                        reports and the client’s admission of such conduct.

                        On June 16, 2016, Mr. Gary Mason signed his conditions relative to case number
                        2:08CR00141-RMP-1, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Mason was made aware by his U.S. probation officer that he was required
                        to refrain from committing any federal, state, or local crime.

                        Specifically, on August 12, 2019, the undersigned officer received an automated notification
                        from the Washington State Patrol indicating the client’s name had been run by the agency.
                        On August 13, 2019, the client left a voice mail for the undersigned officer, indicating he
                        had been stopped and subsequently contacted by law enforcement for speeding 5 miles per-
                        hour over the limit while on his way home from work. The undersigned officer returned the
Prob12C
Re: Mason, Gary L
August 26, 2019
Page 2

                       client’s phone call, at which time he reiterated the reason for his stop and further elaborated
                       he was fully honest with the contacting law enforcement officer, to include his failure to
                       have valid insurance, current tabs, or a valid license. The client advised, in response to his
                       honesty, the officer did not cite him for any of the alleged violations.

                       On August 13, 2019, law enforcement records were received relative to this matter.
                       According to the police report received, on August 12, 2019, at 1:57 a.m., Mr. Mason was
                       observed by law enforcement to be traveling eastbound on Interstate 90 at a rate that
                       exceeded the posted limit of 60 miles per-hour. The client’s speed was verified by laser, at
                       which time law enforcement determined him to be traveling at a rate of 84 miles per hour,
                       or 24 miles per-hour in excess of the posted speed limit.

                       As a result of the contact, Mr. Mason was issued both criminal and a traffic citations. Mr.
                       Mason was issued a criminal citation with respect to the charge of Driving While License
                       Suspended in the 3rd Degree, in violation of R.C.W. 46.20.342.1C, a misdemeanor. It
                       should be noted that according to the citation, the case was “referred to prosecutor,” and as
                       of the writing of this report, no such case appears to have been filed with respect to this
                       matter. Mr. Mason was also issued a traffic citation for speeding 24 miles per-hour over the
                       limit, for operating a vehicle without insurance, and for failing to maintain a current
                       registration. As a result of these offenses, Mr. Mason received a total owed financial penalty
                       of $1,005.

The U.S. Probation Office respectfully recommends the Court to issue a SUMMONS and incorporate the violation(s)
contained in this petition in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     08/26/2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer
 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ X]     The Issuance of a Summons
 X
 [ ]      The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [X ]     Defendant to appear before the Judge assigned to the case.
 [ ]      Defendant to appear before the Magistrate Judge.



                                                                              Signature of Judicial Officer
                                                                                     8/26/2019

                                                                              Date
